Citation Nr: 1119459	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  99-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs, claimed as secondary to the Veteran's service-connected bilateral ankle disability.

2.  Entitlement to service connection for bilateral knee disorder, claimed as secondary to the Veteran's service-connected bilateral ankle disability.

3.  Entitlement to service connection for bilateral hip disorder, claimed as secondary to the Veteran's service-connected bilateral ankle disability.

4.  Entitlement to service connection for a low back disorder, claimed as secondary to the Veteran's service-connected bilateral ankle disability.

5.  Entitlement to an initial disability evaluation higher than 20 percent for service-connected right ankle subtalar joint disability.

6.  Entitlement to an initial disability evaluation higher than 20 percent for service-connected left ankle subtalar joint disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from February 1964 to June 1964, and from June 1971 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2005 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In the August 2004 rating decision, the RO implemented the Board's July 2004 decision granting service-connected compensation benefits for a bilateral subtalar joint disability, and assigned an evaluation of 20 percent effective October 20, 1997 for each ankle.  The Veteran appealed the initial evaluations assigned, as well as the effective date assigned, for his service-connected ankle disabilities to the Board.    

In the July 2005 rating decision, the RO denied the Veteran's claims of service connection for bilateral heel spurs, a bilateral knee disorder, a bilateral hip disorder, a low back disorder, and entitlement to a TDIU, and the Veteran subsequently appealed to the Board.
  
In a November 2005 decision, the Board denied entitlement to an earlier effective date for the award of service connection for the Veteran's bilateral ankle disability, and also remanded his increased rating claims for additional development. After all requested development was conducted, the Board issued a decision in September 2006, which denied entitlement to increased ratings for the ankle disabilities.

In separate actions, the Veteran appealed the Board's November 2005 and September 2006 decisions to the U.S. Court of Appeals for Veterans Claims (Court).  As to the November 2005 decision, the record contains a Memorandum Decision from the Court, which set aside the portion of the November 2005 decision which had denied an earlier effective date for the grant of service connection for the Veteran's bilateral ankle disability and remanded the claim for further adjudication.  As to the September 2006 decision, the record also contains a Joint Motion for Remand, dated in February 2008, wherein the appellant's attorney and the VA General Counsel agreed to a remand of the Veteran's increased rating claims.  In February 2008, an order was issued by the Court, remanding the matter for further review.

While the above issues were pending at the Court, the Board remanded to the RO the Veteran's claims for entitlement to service connection for bilateral heel spurs, a bilateral knee disability, a bilateral hip disability, a low back disability, and entitlement to a TDIU for further evidentiary development in May 2008.

In July 2008, the Board, in accordance with the January 2008 decision by the Court, found that the award of an earlier effective date of September 9, 1986, for the grant of service connection for left and right ankle subtalar joint disabilities was warranted.  The Board also remanded the Veteran's increased rating claims for further evidentiary development, as will be explained below.     

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, the Board finds that this case must again be remanded for further development in order to ensure due process and allow the RO to comply with previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2008, the Board remanded the Veteran's service connection claims for bilateral heel spurs, a bilateral knee disability, a bilateral hip disability, a low back disorder in order to obtain a medical opinion on the likelihood that the Veteran's claimed disabilities were caused or aggravated by his service-connected bilateral ankle disability based on review of the claims folder and with supporting rationale.  (The Veteran's TDIU claim was also remanded because it was inextricably intertwined with the outcome of these claims.).  In its remand instruction, the Board wrote, in pertinent part, that the medical professional providing the opinion must address the significance of existing medical opinions and medical treatise evidence of record and provide a comprehensive rationale for the opinion provided.  

The record reflects that the Veteran was provided with a joints examination in August 2010, pursuant to the Board's remand.  Review of the August 2010 VA joints examination report reveals that the examiner provided a medical opinion with respect to the Veteran's service-connection claims and confirmed review of the claims folder.  However, the examiner did not address the significance of existing medical opinions and medical treatise evidence included in the record and failed to provide a comprehensive rationale for the opinion.  For these reasons, remand for a supplemental medical opinion is necessary.  

In addition, the Board previously remanded the Veteran's increased rating claims in July 2008 in order to obtain an adequate medical examination and opinion as to the specific symptomatology associated with the Veteran's bilateral ankle disability. The Board noted that the key question in the appeal of those issues, according the Joint Motion for Remand, was the extent to which the symptomatology associated with the Veteran's feet and ankles can be attributed to his service-connected left and right ankle disabilities, as opposed to any other disability for which service connection has not been established.  

In March 2010, the Veteran was afforded with a medical examination in connection with the claim.  Upon review of the examination report, the Board initially observes that the examination report inaccurately reads that the reason for the examination was the Veteran's claims of service connection for subtalar joint disability for both ankles.  The Veteran has already been awarded service connection for his ankles, and is seeking a higher initial evaluation for the disabilities.  Moreover, while the examining physician confirmed that the claims folder was available for review, examined the Veteran's feet and ankles, and made findings for both the feet and ankles, he did not provide an opinion as to the specific symptomatology associated with the Veteran's ankles, as opposed to any other disability for which service-connection has not been established.  For this reason, remand of the Veteran's increased rating claims for a supplemental medical opinion is also necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental opinion from an appropriate medical professional or, if deemed necessary to provide the requested opinion, schedule the Veteran for another appropriate examination for his claimed bilateral heel disorder, bilateral knee disorder, bilateral hip disorder, and low back disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the reviewer/examiner in rendering the opinion.  If another examination is conducted, all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail. 

a.  Based on review of the claims folder and (prior) examination of the Veteran, the reviewer/examiner should identify any and all appropriate diagnoses for a bilateral heel disorder, bilateral knee disorder, bilateral hip disorder, and a low back disorder, which have been demonstrated by the Veteran since filing his claim in 2005, and thoroughly explain the basis for his or her conclusion.    

b.  The reviewer/examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any identified current disorder (of the left and/or right heel, knee, hip, and the low back) was caused or aggravated by the Veteran's service-connected ankle disabilities; or was otherwise caused by, or initially manifested during, or aggravated by his active military service, to include consideration of any symptomatology shown therein or any incident therein; OR whether such a relationship is unlikely (i.e., less than a 50-50 probability).

c.  The reviewer/examiner should provide a thorough discussion of the Veteran's medical history pertaining to the claimed disorders in the examination report and confirm that the claims folder has been reviewed.  In rendering the requested opinion, the reviewer/examiner must address the significance of the existing medical opinions and the medical treatise evidence of record pertaining to these issues, and provide a comprehensive rationale for the opinion provided.  

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  Obtain a supplemental opinion from an appropriate medical professional or, if deemed necessary to provide the requested opinion, schedule the Veteran for another appropriate examination to determine the current level of severity of his left and right ankle disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The reviewer/examiner should indicate in the report that the claims file was reviewed.  If another examination is conducted, all necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

a.  Based on review of the claims folder and (prior) examination of the Veteran, the reviewer/examiner should identify what symptoms the Veteran has manifested since October 1997 that are attributable to his service-connected ankle disabilities, as opposed to any other disability for which service connection has not been established.  The reviewer/examiner should answer this question in light of the medical evidence of record, including the June 2005 VA medical examination report, which revealed ankle and foot pain due to degenerative joint disease of the ankle joints, subtalar joints, and metatarsal phalangeal joints, as well as bilateral pes planus, postoperative right great toe fracture, and heel spurs.     

b.  The reviewer/examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected left and right ankle disabilities and any non-service-connected disorders, to include any foot disorders, which may be found.  (Note: As of the date of this decision, the Veteran is only service-connected for subtalar joint disability of the left and right ankles.  Service connection has not been established for any other disability.).  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the reviewer/examiner should so state in the examination report.

c.  The reviewer/examiner should also specifically provide an opinion regarding the effect that the Veteran's left and right ankle disabilities have on his employment and/or employability.  

d.  A rationale should be provided for any opinion provided.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  Thereafter, readjudicate the Veteran's claims.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

This case is being remanded for further evidentiary development.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

